                                                       UNITED STATES BANKRUPTCY COURT
                                                                     EASTERN DISTRICT OF WISCONSIN



 In re:
                                                                                      Chapter       13
 Patricia Ann Harmon
                                                                                      Case No.
                                   Debtor(s).


                                                          PAYMENT ADVICE COVER SHEET


Please check the appropriate box
For Debtor:
            Payment advices (pay stubs) for the 60 days prior to the petition are attached. (Please redact social
            security numbers and any other information restricted by applicable privacy regulations)
            No payment advices (pay stubs) are attached (the debtor received no income or payment from any
            employer during the 60 days prior to filing the bankruptcy petition).
            No payment advices (pay stubs) attached for other reason, or some payment advices are missing (please
            explain).
For Joint Debtor, if applicable:
            Payment advices (pay stubs) for the 60 days prior to the petition are attached. (Please redact social
            security numbers and any other information restricted by applicable privacy regulations)
            No payment advices (pay stubs) are attached (the debtor received no income or payment from any
            employer during the 60 days prior to filing the bankruptcy petition).
            No payment advices (pay stubs) attached for other reason, or some payment advices are missing (please
            explain).

 Dated:        April 24, 2020                                               /s/ Michael J. Watton
                                                                            Michael J. Watton
                                                                            Attorney for Debtor
                                                                            Watton Law Group
                                                                            301 West Wisconsin Avenue
                                                                            5th Floor
                                                                            Milwaukee, WI 53203
                                                                            (414) 273-6858
                                                                            jdrewicz@wattongroup.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com              1                                       Best Case Bankruptcy

                                   Case 20-23078-beh                      Doc 10      Filed 04/24/20     Page 1 of 16
Milw Board of School Directors                                              Date: 03/20/2020                                                                    Adnce No. 4859520
P.0. BOX 2181
Milwaukee.WI 53201

                                                                                                         Account Tvoe                 Account Number                       Deposit Amount
                                                                                                         Checking                                                                   928.82
Deposit Amount:

ToTheAccountOf                       PATRICIA A                                                          Total:                                                                    $928.82
                                     HARMON
                                     3064 N 46th Sl
                                     MUwaukee.WI 53210




                                                                                         NON-NEGOTIABLE

  Milw Board of Sch&ol Directors                              Pay Group:                FSH-Loc 150 Food Serv (Hourly 191)           Business Unit:    MPSOO
  P.0. BOX 2181                                               Pay Begin Date:           02/23/2020                                   Adviccfc          4859520
  Milwaukee, WI 53201                                         PayEndDate:               03/07/2020                                   AdviciiDate:      03/20/2020

  Patrida A Hanaun                                Department: 097-0bama S.C.T.E.                                                     IAXDATA:                    Federal           WI State
  3064 N 46th Sl                                  Location;   School Of Career & Tech Ed                                             Marital Status:              Single             Single
  Milwaukee.WI 53210                              JnbTIUe:    FOOD SERVICE ASSISTANT                                                 AIlowances:                       1                  1
                                                  Gnde;       B5           Step:                                                     Addl.Pct:
                                                  Pay Rate:   $13.440000 Houriy                                                      Addl. Amt:
  EmployeeID: 133547                              Incr. Date: NA


                                                                    Cutrent                                        YTD                                                                   'iCffi
    Description                                        Rate          Hourp              Earqings                         Earnings     Descriutiun                   Current
    Sick Leavc Full Pay(C)                        13.440000           36.00               483.84      53.50                 719.04    Fed Withholdng                  95.29             236.77
    Regular (>ay-Pen(C)                           13.440000           54.60               733.83     255.70               3,436.62    FedMBD/EE                        17.66             61.43
    Trovel Milcage                                                                          0.00      17.30                   9.95    FedOASDKEE                      75.49             262.65
    Travcl Mileage-Tuxablc                                                                  0.00      17.30                   0.00    WI Withholdng                   51.70             131.63
    UiiifumiAllow-[50FoodSrv                                                                0.00                            225.00
    Schcdulcd Ho1iday(C)                                                                    0.00          6.00               80.64



    TOTAL:                                                        90.60           UI7.67             349.80              4,471.25     TOTAL:                          240.14            692^8

  SasBSBilBBJMWaBnB'BBBtj—
    Descrintion
    Empls' Rctirement Plan-EE Pnid
                                       Cuppent
                                          4B.71
                                                         rm
                                                          169.46
                                                                          Descrintion                       Current          YTD      Description
                                                                                                                                      Lifc&AD&DlOMTH
                                                                                                                                                                     Current
                                                                                                                                                                            5,73
                                                                                                                                                                                         nn
                                                                                                                                                                                          17.19




   TOTAL:                                48.71          169.41i           TOTAL:                                  0.00       O.m 1    *TAXABLE

                     sstssssmstmssssstssiBWseewscsssissssssxissstsis^^
 Cuirent                                 1,217.67                            1,168.96                               240.14                              48.71                        928.82
 TTD                                     4.471.25                            4,066.84                               692.48                             169.46                      3,609.31
 IBggKBSffiBSB
 Start Balance                                    0.0                      42.4                    0.0                         0.0   Net Amount                                928.82
 + Eamed                                          0.0                       6.1                    0.0                         0.0
 -Taken                                           0.0                      36.0                    0.0                         0.0
 + Adjustments                                    0.0                       0.0                    0.0                         0.0
 End Balance                                      0.0                      12.5                    0.0                         0.0
MPS Pension Number:
Life to Date Hours: NA
MESSAGE: Click hece ( http;//mpsmke.com/fraud]iotline ) or call 414-777-7878 to repon fraud waste and abuse.




                                       Case 20-23078-beh                            Doc 10               Filed 04/24/20               Page 2 of 16
 Milw Board of School Directors                                             Date: 04/03/2020                                                                        AdriceNu. 4871111
 P.0. BOX 2181
 Milwautee.WI 53201

                                                                                                          Account Type                    AccountNumber                        Deoosit Amouat
                                                                                                          Checking                                                                            639.33
 Deposit Amount:                      639^3

 ToTheAccountOf                       PATMCIAA                                                            Total:                                                                         $639.33
                                      HARMON
                                      3064 N 46th St
                                      Milwaukee, WI 53210




                                                                                         NON-NEGOTIABLE

  MUw Board of School Directors                                Pny Oroup:               FSH-Loc 150 Food Serv (Houriy 191)               Business Unit:     MPSOO
  P.0. BOX 2181                                                Pay Begin Date:          03/08/2020                                       Adviceff:          4871111
  Milwaukee. WI 53201                                          FayBndDale:              03/21/2020                                       Advice Date:       04/03/2020

  Patricia A Harmon                                Deparbnent:       097-0bama S.C.T.E.                                                  TAXDATA:                    Federal             WIState
  3064 N 46th St                                   Location:         School Of Career & Tech Ed                                          Marital Status:              Single              Single
  Milwautee.WI 53210                               lobTOIe:          FQODSERVICEASSISTANT                                                Allowances:                       1                   1
                                                   Gradt:            B5           Slep:                                                  Add]. Pct:
                                                   Pay Rate:         $13.440000 Hourly                                                   Addl. Amt:
  Employee 10:133547                               Incr. Date:       NA


                                                                    Current                                          YTD
    Descrintion                                                      Hours              Earnings         Ifciurs           Efti?aings      Description                   <Qurr.ept             YTD
    Rcgulnr Pay-Pcn(C)                             13.440000          47.60               639.74     303.30                 4.076.3f       Fed Withholdng                   47.30             284.07
    Travei Milcage                                  0.575000           6.40                 3.68      23.70                     13.63      FedMED/EE                        11.61              73.04
    Tmvef Mileage-TaxabIc                                              6.40                 0.00      23.70                      0.00      FedOASDI/EE                      49.66             312.31
    HuurlyPiud-Pen(C)                              13.440000          12.00               161.28      12.00                   161.28       WIWilMloUng                      24.76             156.39
    Unifurm Allow-150 Fuod Srv                                                              0.00                              225.00
    SchwIuiedHolidayfC)                                                                     0.00          6.00                  80.64
    Sick Lcavc Fut) Puy(C)                                                                  0.00         53.50                719.04


    TOTAL;                                                        72.40            804.70            422.20                5,275.95       TOTAL;                           133.33             825.81

  SIEiagBBBBgMai'WWBBtfflBICBSIisN                                                                                                                 isii itssassmwse »ssas!a
    DeseriDtion                         Current           YTD             Descrintion                        <Curf^nt          YTD        Description                     Current               YTD
    Empls Retircnient Plan-EE Paiti        32.04          20I.SO                                                                          Lifc&AD&DlOMTH                       0.00              17.19




    TOTAL:                                32.04          201.50           TOTAL:                                   0.00         0.00 |    'TAXABLE
vissssssssswsssesswsssKSsSSsastassesKswiSKsss^^
  Cunrcnt                                   804.70                              768.98                               133.33                                 32.04                          639.33
1 YTD                                     5,275.95                            4,835.82                               825.81                                201.50                        4,248.64
                                                                                                                                         'SiWBEBSBWWK^BBSSB
                                                                                  BSSBBBBWfflB                                                                           ^S^W^SS^W^S^SSSK
                                                                                                                                         ^J^;^^^Mri^£^^^^^^S^^;^~^^^^^l^^^^^^^i,^^J^^'^[^^^^^ii

 Stan Balance                                      0.0                     12.5                    0.0                            0.0     Net Amount                                 639.33
 + Eamed                                           0.0                      4.0                    0.0                            0.0
 -Taken                                            0.0                      0.0                    0.0                            0.0
 + Adjustmenls                                     0.0                      0.0                    0.0                            0.0
 End Balance                                       0.0                     16.5                    0.0                            «.o
MPS Pension Number;
Lifc to Datc Hours; NA
MESSAGE: Click here ( http://inpsmke.com/fraudhoi]ine ) or call 414-777-7878 to report fraud waste and abuse.




                                        Case 20-23078-beh                           Doc 10               Filed 04/24/20                   Page 3 of 16
Milw Board of School Directors                                                 Date: 04/17/2020                                                                    AdnceNo. 4887174
P.0. BOX 2181
Milwaukee.WI 53201

                                                                                                            Account Tvpe                 Ac^oynt Number                       DeoositAmQunt
                                                                                                            Checking                                                                  639.43
Deposit Amount:                      639.43

ToTheAccountOf                       PATRICIAA                                                              Total:                                                                     $639.43
                                     HARMON
                                     3064 N 46th St
                                     Milwaukee.WI 53210




                                                                                            NON-NEGOTIABLE

  Milw Board of School Directors                                  Pay Group:               FSH-Loc 150 Food Serv (Hourly 191)           Business Unit:    MPSOO
  P.0. BOX 2181                                                   Pay Begin Date:          03/22/2020                                   Adviceft          4887174
  Milwaukee.WI 53201                                              PayEndDnle:              04/04/2020                                   Advice DaB:       04/17/2020

  Patricia A Harmon                                   Deparbnent: 097-0bama S.C.T.E.                                                    TAXDATA:                    Federal            WIState
  3064 N 46th Sl                                      Location:   School Of Career & Tech Ed                                            Marital Sfatus:              Single             Single
  MBwaukeB, WI 53210                                  JobTOIe:    FOODSBRVICEASSISTANT                                                  Allowaaces:                       1                  1
                                                      Grade;      B5           Stcp:                                                    Addl. Pct:
                                                      Pay Rate:   $-13.440000 Hourly                                                    Addl. Amt:
  EmpIoyeeID: 133547                                  Incr. Date: NA


                                                                       Current                                        YTD
    Descrintlon                                            Rate         Hours              Earnings     Hours               Eamins's     Description                     irrent              yTD
    Hauriy Paid-Pcn(C)                                13.440000          60.00               806.40      72.00                 967.68    Fed Withholdng                    47.92            331.99
    Rcgu!ar Pay-Pen(C)                                                                         0.00     303.30               4,076.36    FedMED/EE                         11.69             84.73
    Travel Mileage                                                                             0.00      23.70                  13.63    FedOASDKEE                        50.00            362.31
    Travel Mileuge-TaXBblc                                                                     0.00      23.70                   0.00    WIWilMloldng                      25.10            181.49
    Utiifonn Allow-150 Fooil Srv                                                               0.00                            225.00
    Scheiiuled Holiday(C)                                                                      0.00          6.00               80.64
    SickLeavcFullPayfC}                                                                        0.00         53.SO              719.04


    TOTAL:                                                           60.00            806.40            482.20              6.082.35     TOTAL:                          134.71             960.52
  isiasstsswssEwaisMesswsssssiK
    Description
    Empls Ketirenient Plan-EE Pnid
                                       Current
                                              32,26
                                                             YTD
                                                             233.76
                                                                             Descrinfion                       Current          XID      Djescriiition
                                                                                                                                         Life&AD&DlOMTH
                                                                                                                                                                        Current
                                                                                                                                                                               5.73
                                                                                                                                                                                             xm
                                                                                                                                                                                              22.92




   TOTAL:                                32^6               233.76           IOTAL:                                  0.00       0.00     •TAXABLE
'WSS'VSSHISSSSSSSaSilliiSBSISeKiSSS^
 Cnirent                                   806.40                                  774.14                              134.71                              32.26                         639.43
 YTD                                     6,082.35                                5,609.96                              960.52                             233.76                       4,888.07

                                                                                                             'S!SSS^S^^S^S9SSS
 Start Balance                                        0.0                     16.5                    0.0                         0.0   Net Amount                                 639.43
 + Eamed                                              0.0                      4.0                    0.0                         0.0
 -Taken                                               0.0                      0.0                    0.0                         0.0
 + Adjustmeiits                                       0.0                      0.0                    0.0                         0.0
 End Balance                                          0.0                     20.S                    0.0                         0.0
MPS Pension Numbec:
Life to Date Hours; NA
MESSAGE: Click here ( http://mpsmke.com/fraudhotline ) or call 414-777-7878 to report fraud wastc and abuse.




                                       Case 20-23078-beh                               Doc 10           Filed 04/24/20                   Page 4 of 16
 Milw Board ofSchool Directors                                             Date: 10/04/2019                                                                     Advice No. 4693290
 P.0. BOX 2181
 Milwaukee.WI 53201

                                                                                                         Account Tvne                  Account Number                      Deposit Amount
                                                                                                         Checking                                                                        675.00
 Deposit Amount:                    67&ft0.
 To Thc Account Of                  PATMCIA A                                                            Total:                                                                      $675.00
                                    HARMON
                                    3064 N 46th St
                                    MiIwaukee,WI 53210




                                                                                       NON-NEGOTIABLE

   Milw Board ofSchool Directors                             Pay Group:               FSH-Loc 150 Food Serv (Houriy 191)              Business Unit:    MPSOO
   P.0. BOX 2181                                             Pay Begin Date:          09/08/2019                                      Advicc»:          4693290
   Milwaukce.WI 53201                                        PayEndDate:              09/21/2019                                      AdviceDate:       10/04/2019

   Patricia A Harmon                              Department:      097-0bama S.C.T.E.                                                 TAX DATA:                  Federal            WI Statc
   3064 N 46th St                                 Location:        Schoo] OfCareer & Tech Ed                                          Marifal Sfatus;             Single              Single
   Milwaukec, WI 53210                            Job Tltle:       FOOD SERVICE ASSISTANT                                             AIlowances:                      1                   1
                                                  Grade:           B5          Step:                                                  Addl. Pct:
                                                  PayRale:         $13.440000 Hourly                                                  Addl. Amt:
   Employee ID: 133547                            Incr. Dnte:      NA


                                                                  Current                                           YTD
    Descriotion                                       Rate         Hours            Earnings         Hours                             Descrintion                   Currcnt              YTD
    Regular Pay-Pen(C)                           13.440000          63.90             858.82          93.90                1,262.02    Fed Withholdng                  55,38             268.42
    Regular Pay-Non Pen(0)                                                              0.00         429.30               5,564.15     Fed MED/EE                       12.45            104.92
    Summer School-Non Pen(0)                                                            0.00           5.00                   64.70    Fcd OASDI/EE                    53.25             448.63
    Underfill Loc 150 Food Srv(C)                                                       0.00           8.00                    5.60    WI Withholdng                   28.39             145.18
    Travel Mileage                                                                      0.00          12.60                    7.31
    Travel Mileage-Taxable                                                              0.00          12.60                    0.00
    Uniform Allow-150 Food Srv                                                          0.00                                 150.00
    Sclieduled Holiday(C)                                                               0.00              6.00                80.64
    Sick Leave Full Pay(C)                                                              0.00             20.00               25880
    TOTAL:                                                      63.90            858.82                 587.40            7,393.22     TOTAL:                          149.47            967.15


    Descriofion                       ^urrcnt            YTD            Descriotion                         Currcnt          YTO       Ilescrintioii                  Current             VTD
    Empls Relirement Plan-EE Paid                                                                                                      Life&AD&D 10MTH                     0.00             5.73




    TOTAL:                               34.35          53.70           TOTAL:                                    0.00        0.00     •TAXABLE


  Current                                  858.82                             824.47                                149.47                              34.35                         675.00
  YTD                                    7,393.22                           7,182.21                                967.15                              53.70                       6,372.37



 Start Balance                                   0.0                     28.5                     0.0                           0.0   Net Amoiint                               675.00
 + Eamed                                         0.0                      4.3                     0.0                           0.0
 - Taken                                         0.0                      0.0                     0.0                           0,0
 + Adjustments                                   0.0                      0.0                     0.0                           0,0
 End Balancc                                     0.0                     32.8                     0.0                           0.0

MPS Pension Number;
Life to Date Hours: NA
MESSAGE: Click here ( http://inpBmke.com/fraiidhotline ) or call 414-777-7878 to report fi-aud waste and abiise.




                                        Case 20-23078-beh                             Doc 10            Filed 04/24/20                Page 5 of 16
                                                                                                                                                                                                 ^

 Milw Board of School Directors                                             Date: 10/18/2019                                                                    Advice No. 4709195
 P.0. BOX 2181
 Milwaukee.WI 53201

                                                                                                         AccountTvoe                   Account Number                         Deposit Amount
                                                                                                         Checking                                                                          681.56
 Deposit Amount:                    fiSJLSfi
 To The Account Of                  PATMCIA A                                                            Total:                                                                       $681.56
                                    HARMON
                                    3064 N 46th St
                                    Milwaukee, WI 53210




                                                                                         NON-NEGOTIABLE

   Milw Board ofSchooI Dircctors                               Pay Group:               FSH-Loc 150 Food Serv (Hourly 191)            Business Unit:    MPSOO
   P.O.BOX2I81                                                 Pay Begin Date:          09/22/2019                                    Advicef):         4709195
   Milwaukee. WI 53201                                         PayEndDate:              10/05/2019                                    AdviccDate:       10/18/2019

   Patricia A Harmon                              Department:        097-0bama S.C.T.E.                                               TAX DATA;                  Federal              WI Statc
   3064 N 46th St                                 Location:          School OfCareer& TechEd                                          Marital Status:                Single                Single
   Milwaukee.WI 53210                             Job Titlc:         FOOD SERVICE ASSISTANT                                           Allowances:                         I                     I
                                                  Gradt:             B5          Stcp:                                                Addl. Pct:
                                                  PayRaU;            $13.440000 Hourly                                                Addl. Amt:
   EmployceID; 133547                             Incr. Date:        NA


                                                                    Current                                         YTD
     Dcscrintiftn                                       Bats         Hours                           Hours                             Descrintiftrt                  Furrcnt                YTI)
     Regular Pay-Pen(C)                           13.440000           59.20                          153.10                            Fed Withholdng                     47.71            316.13
     Injury Adjustment 66%                         8.959104            6.00                            6.00                            Fcd MED/EE                         11.54            116.46
    (-)PayAdjustment(O)                           13.440000           -6.00                           -6.00                            FcdOASDI/EE                        49.33            497.96
    Hourly Full Pay-Pension(C)                    13.440000            6.00                            6.00                            WI Withholdng                      24.21            169.39
    RegularPay-Noil Pen(0)                                                                           429.30               5,564.15
    Summer SchooI-Non Pen(0)                                                                           5.00                   64.70
    Underfill Loc 150 Food Srv(C)                                                                      8.00                    5.60
    Travel Mileage                                                                                    12.60                    7.31
    Travel Mileage-TaxabIe                                                                            12.60                    0.00
    Unifomi Allow-150Food Srv                                                                                                150.00
    Scheduled HoIiday(C)                                                                                  6.00                80.64
    Sick Leave Full P^(C)                                                                                20.00              258.80
    TOTAL:                                                        65.20            849.40               652.60            8,242.62     TOTAL:                            132.79        1,099.94


    Descrintion                        Curreiit          YTD              Description                       Current           YTD      QescrJDtion                      Cucrent              YTD
    Empls Retirement Plan-EE Paid         3505            S&.75                                                                        Life&AD&DlOMTH                         5.73            11,46




    TOTAL:                                35.05          88.75            TOTAL;                                  o.oo        0.00     •TAXABLE


  Cun-ent                                   849.40                              760.60                               132.79                             35.05                           681.56
  YTD                                     8,242,62                            7,942.81                             1,099.94                             88.75                         7,053.93



  Start Balance                                   0.0                      32.8                   0.0                           0.0   Net Amount                                  681.56
  + Eamed                                         0.0                       4.4                   0.0                           0.0
  - Taken                                         0.0                       0.0                   0.0                           0.0
  +Adjustments                                    0.0                       0.0                   0.0                           0.0
  End Bafance                                     0.0                      37.2                   0.0                           0.0

MPS Pension Number:
Life to Date Hours: NA
MESSAGE; Click here ( http://mpsmke.coii]/fraudhotline ) or call 414-777-7878 to report fraiid waste and abuse.




                                         Case 20-23078-beh                              Doc 10          Filed 04/24/20                 Page 6 of 16
                                                                                                                                                                                                        'J

 Milw Board ofSchool Directors                                                Date: 11/01/2019                                                                        Advice No. 4720S15
 P.0. BOX 2181
 Milwaukee, WI 53201

                                                                                                           Account Type                     AccountNumber                        Deposit Amoimt
                                                                                                           Checking                                                                       638.02
 DepositAmount:                      <i3S.Q2

 ToTheAccountOf                      PATRICIA A                                                            Total:                                                                         $638.02
                                     HARMON
                                     3064 N 46th St
                                     Milwaukee.WI 53210




                                                                                          NON-NEGOTIABLE

   Milw Board ofSchoo! Directors                               PayGroup:                  FSH-Loc 150 Food Sen'(Hourly 191)                Business Unit:    MPSOO
   P.0. BOX 2181                                               Pay Begin Date:            10/06/2019                                       Advice«:          4720515
   Milwaukee,WI 53201                                          Pay End Date:              10/19/2019                                       Advice Date:      11/01/2019

   Patricia A Harmon                                Department: 097-0bama S.C.T.E.                                                         TAX DATA;                   Fcdcn]            Wl Stnte
   3064 N 46th St                                   Location:   School OfCareer & Tech Ed                                                  Marital Status:              Single             Single
   MiIwaukee.WI 53210                               Job Tltle:  FOOD SERVICE ASSISTANT                                                     Allowances:                       1                  1
                                                    Gnde:       B5           Step:                                                         Addl. Pct:
                                                    Pny Ratc:   $ 13.440000 Houriy                                                         Addl. Amt:
   EmployeeID: 133547                               Incr. Datc: NA


                                                                     Current                                         YTD
     Descrinfion                                        Ra^           Hnurs            Earnings        Uojirs              Earnings         Dcscription                   Current              YTD
    Regular Pay-Pen(C)                             13.440000           60.00              806.40       213.10               2,864.07        Fed Withholdng                   49.34            36547
    Regular Pay-Non Pen(0)                                                                  0.00       429.30               5,564.15        FedMED/EE                        11.69            128.15
    Summer Scliool-Non Pen(0)                                                               0.00         5.00                  64.70        Fed OASDI/EE                     49.99            547.95
    Underfill Loc 150FoodS^(C)                                                              0.00         8.00                   5.«0        WI Witllholdng                   25.10            194.49
    Travel Mileage                                                                          0.00        12.60                   7.3]
    Travel Mileage-TaxabIe                                                                  0.00        12.60                   0.00
    UniforoiAllow-liOFoodSrv                                                                0.00                              150.00
    Injury Adjustment 66%                                                                   0.00            6.00               53.75
    (-) Pay Adjustnient(O)                                                                  0.00           -6.00              -80.64
    Sclieduled Holiday(C)                                                                   0.00            6.00               80.64
    Hourly Full Pay-Pension(C)                                                              0.00            6.00
    SickLeaveFullFay(C)                                                                     0.00           20.00                 258.80
    TOTAL:                                                         60.00            806.40                712.60               9,049.02     TOTAL:                          136.12        1,236.06


    Descrintion                        Current            YTD              Dtiscription                       Current             YTD       Description                    Current             YJD
    Empls' Retirement PIan-EE Paid         32.26          121.01                                                                            Life & AD&D 10 MTH                 0.00             11.46




    TOTAL:                                32.26          121.01            TOTAL:                                  0.00            0.00    •TAXABLE


  Current                                   806.40                               774.14                               136.12                                  32.26                        638.02
  YTD                                     9,049.02                             8,716.95                             1.236.06                                 I2I.OI                      7,69195



  Start Balance                                    0.0                      37.2                    0.0                              0.0   Net Amount                                638.02
  + Eamed                                          0.0                       4.0                    0.0                              0.0
  - Taken                                          0.0                       0.0                    0.0                              0.0
  + Adjustments                                    0.0                       0.0                    0.0                              0.0
  End Balancc                                      0.0                      41.2                    0.0                              0.0

MPS Pension Nuinber:
Life to Date Hours: NA
MESSAGE; Click here ( http://mpsmke.coiti/firaudhotline ) or call 414-777-7878 to report fraud waste and abuse.




                                         Case 20-23078-beh                                Doc 10          Filed 04/24/20                   Page 7 of 16
                                                                                                                                                                                                        1
 Milw Board ofSchool Directors                                              Date: 11/15/2019                                                                         Advice No. 4736847
 P.0. BOX 2181
 Milwaukce. WI 53201

                                                                                                        Account Tvoe                       Account Number                         Deposit Amount
                                                                                                        Checking                                                                               538.84
 Deposit Amount:                     53S.S4

 To The Account Of                   FATMCIAA                                                           Total:                                                                             $538.84
                                     HARMON
                                     3064 N 46th St
                                     Milwaukee.WI 53210




                                                                                        NON-NEGOTIABLE

   Milw Board ofSchoof Directors                              Pay Group;               FSH-Loc 150 Food Serv (Hourly 191)                 Business Unit:    MPSOO
   P.0. BOX 2181                                              PayBeginDate:            10/20/2019                                         Advice»;          4736847
   Milwaukee.Wl 53201                                         PayEndDate:              11/02/2019                                         AdviceDate:       11/15/2019

   Patricia A Harmon                               Department: 097-0bama S.C.T.E.                                                         TAX DATA:                   Fcdcral             WI State
   3064 N 46th St                                  Location:   School Of Career & Tech Ed                                                 Marital Status:                Single             Single
   MiIwaukce,WI 53210                              Job Title:  FOOD SERVICE ASSISTANT                                                     Allowances:                         1                     1
                                                   Gradc:      B5           Step:                                                         Addl. Pct:
                                                   PuyRate:    113.440000 Hourly                                                          Addl. Amt:
  EmployecID: 133547                               Incr. Datc: NA


                                                                   Currcnt                                         YTD
    Description                                        R«tc         Hours                              Hours                               Description                    Ciirrent               VTB
    Regular Pay-Pen(C)                            13.440000          49.60                             262.70                              Fed Withholdng                     33.80            399.27
    Regular Pay-Non Pen(0)                                                                             429.30                              Fed MED/EE                          9.67            137,82
    Summer School-Non Pen(0)                                                                             5.00                              Fed OASDI/EE                       41.33            58928
    Underfill Loc 150 Food Srv(C)                                                                        8.00                              WI Withhofdng                      16.32            2iO.SI
    Travel Mileage                                                                                      12.60
    Travel MiIeage-TaxabIe                                                                              12.60
    Uniform Allow-150 Food Srv
    Injuiy Adjustment6G%                                                                                 6.00
    (-) Pay Adjustment(O)                                                                               -6.00
    Scheduled Holiday(C)                                                                                 6.00
    Hourly Ful] Pay-Pension(C)                                                                           6.00
    Sick Leave Full Pay(C)                                                                              20.00
    TOTAL:                                                       49.60            666.62               762.20                9,715.64      TOTAL:                            101.12        1,337.18


    Descriotion                        Current                           Description                       Current              YTD        Descrintion Current                                  VTD
    Empls' Retirement Pian-EE Paid        26.66                                                                                            Life&AD&D 10MTH   5.73                                17.19




    TOTAL:                               26.66          147.67           TOTAL:                                  0.00            0.00 I    "TAXABLE


  Current                                  666.62                              639.96                               101.12                                   26.66                          538.84
  YTD                                    9,715.64                            9,356.91                             1.337.18                                  147.67                        8,230.79



 Start Balance                                    0.0                     41.2                   0.0                               0.0    Net Amount                                  538.84
 + Earned                                         0.0                      3.3                   0.0                               0.0
 - Taken                                          0.0                      0.0                   0.0                               0.0
 + Adjustments                                    0.0                      0.0                   0.0                               0.0
 End Balance                                      0.0                     44.5                   0.0                               o.n
MPS Pensioi] Number:
Life to Date Hoiirs: NA
MESSAGE: Ctick here ( http://mpsmke.com/fi-audhotline ) or call 414-777-7878 to report fraud waste and abuse.




                                         Case 20-23078-beh                             Doc 10          Filed 04/24/20                     Page 8 of 16
                                                                                                                                                                                                    ^


 Milw Board ofSchool Directors                                               Date: 11/29/2019                                                                    Advice No. 4748170
 P.0. BOX 2181
 Milwaukec.WI 53201

                                                                                                        Account Tvoe                   Account Number                       Deposit Amount
                                                                                                        Checking                                                                         699.53
 Deposit Amount:                     699.53

 To The Account Of                   PATRICIA A                                                         Total:                                                                      $699.53
                                     HARMON
                                     3064 N 46th St
                                     Milwaukee, WI 53210




                                                                                         NON-NEGOTIABLE

  Milw Board ofSchooI Dircctors                               PayGroup:                 FSH-Loc 150 Faod ScrvfHouriy 191)             Business Unit:    MPSOO
  P.0. BOX 2181                                               Pay Begin Date:           11/03/2019                                    Adviccff;         4748)70
  Milwaukec, WI 53201                                         PayEndDate:               i 1/16/2019                                   AdviceDate:       11/29/2019

  Patricia A Harmon                               Department:        097-0bama S.C.T.E.                                               TAX DATA;                   Federal           WI Sfte
  3064 N 46th St                                  Location:          School Of Career <fe Tecli Ed                                    Marital Status:              Single             Single
  Milwaukee.WI 53210                              Jab Title;         FOOD SERVICE ASSISTANT                                           Ailowances:
                                                  Gnde:              B5           Stcp:                                               Addl. Pct:
                                                  PayRate:           $13.440000 Hourly                                                Addl, Amt:
  EmployecID: 133547                              Incr. D«te:        NA


                                                                    Current                                        YTD
    Descrintiun                                        Rate           poiirs          Eariun&s       HOHFS               Earjlisi      De.iicrinfion                 Currcnt              YTn
    Regular Pay-Pen(C)                            13.440000               54.40         731.14       3I7.IO               4,261.83     Fed Withholdng                  58.42             457.69
    Eiiiergei-icy Days(C)                         13.440000                6.00           80.64        6.00                   80.64    Fed MED/EE                       12.94            150.76
    Sick Leave Full Pay(C)                        13.440000                6.00           80.64       26.00                 339.44     Fed OASDI/EE                    55.33             644.61
    RegularPay-Non Pen(0)                                                                  0.00      429.30               5,564.15     WI Withholdng                    30.50            241.31
    Summer School-Non Pen(0)                                                               0.00        5.00                   64.70
    Underfill Loc 150 Food Sre(C)                                                          0.00        8.00                    5.60
    Travel Mileage                                                                         0.00       12.60                    7.31
    Travel Mileage-TaxabIe                                                                 0.00       12.60                    0,00
    Uniform Allow-150 Food Srv                                                             0.00                             150.00
    Injuiy Adjusfment 66%                                                                  0.00        6.00                   53.75
    (-}PayAdjustment(0)                                                                    0.00       -6.00                  -80.64
    Scheduled Holiday(C)                                                                   0.00        6.00                   80.64
    Hourly Full Pay-Pension(C)                                                             0.00        6.00                   80.64
    TOTAL;                                                        66.40            892.42            828.60              10,608.06     TOTAL;                          IS7.I9        1,494.37


    Descrintioil                       Current           YTD              Descrinfion                      Current            YTU      Descrintion                                         YTD
    Empls' Retirement Plan-EE Paid        35.70          183.37                                                                        Life&AD&D 10MTH                                      !7.I9




    TOTAL                                35.70          183.37            TOTAL:                                 0.00         0.00     •TAXABLE


  Current                                  892.42                               856.72                               157.19                              35.70                        699.53
  YTD                                   10.608.06                            10,213.63                             1,494.37                             183.37                      8,930.32



 Start Balance                                    0.0                      44.5                   0.0                           0.0   Net Amount                                699.53
 + Eamed                                          0.0                       4.4                   0.0                           0.0
 - Taken                                          0.0                      12.0                   0.0                           0.0
 + Adjustinents                                   0.0                       0.0                   0.0                           0.0
 End Balance                                      0.0                      37.0                   0.0                           0.0

MPS Peiision Number:
Life to Date Houra: NA
MESSAGE; Click here ( http://inpsinke.coni/fi-audhotline ) or call 414-777-7878 to report ftaud waste and abuse,




                                         Case 20-23078-beh                              Doc 10          Filed 04/24/20                Page 9 of 16
 Milw Board ofSchooI Directors                                                Date: 12/13/2019                                                                      Advice No. 4759599
 P.0. BOX 2181
 Milwaukee, WI 53201

                                                                                                          Account Type                    Account Number                         Deoosit Amount
                                                                                                          Checking                                                                            546.23
 DepositAmount:                       546.23

 To The Account Of                    PATRICIAA                                                           Total:                                                                          $546.23
                                      HARMON
                                      3064 N 46th St
                                      Milwaukee, WI 53210




                                                                                          NON-NEGOTIABLE

  Milw Board ofSchoo) Directors                                Pay Group:                FSH-Loc 150 Food Serv (Hourly I9!)              Business Unit:    MPSOO
  P.0. BOX 2181                                                Pay Begin Date:           11/17/2019                                      Advice #:         4759599
  Milwaukee.WI 53201                                           PayEndDate:               11/30/2019                                      AdviceDate:       12/13/20]9

  Patricia A Harmon                                 Department:          097-0bama S.C.T.E.                                              TAX DATA:                   Federal             wi St«n
  3064 N 46th St                                    Locafion:            School Of Career & Tech Ed                                      Marital Status:                Single                Single
  Milwaukee.WI 53210                                Job Tltlc:           FOOD SERVICE ASSISTANT                                          Allowances:
                                                    Grade:               B5           Step:                                              Addl. Pct:
                                                    FayRate:             $13.440000 Hourly                                               Addl. Amt:
  EmployeeID: 133547                                Incr. Date:          NA


                                                                     Current                                         YTD
    Description                                         pate          Hours            Earnings       Hours                Earnings       Descrintiftn                   Curcent               YTn
    Regular Pay-Pen(C)                             13.440000           44.30             595.39       361.40                4,857.22      Fed Withholdng                    34.13             491.82
    Scheduled Holida.yfC)                          13.440000            6.00               80.64       12.00                   161.28     Fed MED/EE                         9.80             160.56
    Regular Pft^-Non Pen(0)                                                                 0.00      429.30                5,564.15      Fed OASDI/EE                      41.92             686.53
    Summer SchooI-Non Peii(0)                                                               0.00        5.00                    64.70     WI Withholdng                     16.91             25822
    Underfill Loc 150 FoodSrv(C)                                                            0.00        8.00                     5.60
    Trave] Mileage                                                                          0.00       12.60                     7.31
    Travel Mileage-Taxable                                                                  0.00       12.60                     0,00
    Uniform Allow-150 Food Srv                                                              0.00                               150.00
    Injury Adjustment 66%                                                                   0.00           6.00                 53.75
    (-)PayAdjustnient(O)                                                                    0.00          -6.00                -80.64
    Emergency Days(C)                                                                       0.00           6.00                 80.64
    Hourly Full Pay-Pension(C)                                                              0.00           6.00                 80.64
    Sick Leave Full Pay(C)                                                                  0.00          26.00               339.44
    TOTAL:                                                         50.30            676.03               878.90            11,284.09      TOTAL:                            102.76        1,597.13


    Descrintion                         Current           YTD              Description                                         VTD        Descrintion                      Furrent             YTD
    Enipls' Retirement Plan-EE Paid        27.04          210.41                                                                          Life&AD&D 10MTH                        0.00           17.19




    TOTAL;                                27.04          210.41      |     TOTAL:                                  0.00         0.00 I    "TAXABLE


  Current                                   676.03                               648.99                               102.76                                27.04                          546.23
  YTD                                    11,284.09                            10,862.62                             1,597.13                               210.41                        9,476.55



 Start Balance                                     0.0                      37.0                   0.0                            0.0    Net Amount                                  546.23
 + Eamed                                           0.0                       3.4                   0.0                            0.0
 - Taken                                           0.0                       0.0                   0.0                            0.0
 + Adjustments                                     0.0                       0.0                   0.0                            0.0
 End Balance                                       0.0                      40.3                   0.0                            0.0

MPS Pension Number:
Life to Date Hoip-s: NA
MESSAGE: Click here ( http://mpsmke.com/fi-aHdhotline ) or call 414-777-7878 to report fraud waste and abiise.




                                         Case 20-23078-beh                           Doc 10           Filed 04/24/20                     Page 10 of 16
                                                                                                                                                                                                   7 1

 Milw Board ofSchooI Directors                                              Date: 12/27/2019                                                                      Advice No. 4775747
 P.0. BOX 2181
 Milwaukee, WI 53201

                                                                                                        AccountTvne                     Account Number                       Deoosit Amount
                                                                                                        Checking                                                                          714.70
 Deposit Amount:                     714.70

 To The Account Of                   PATRICIA A                                                         Total:                                                                        $714.70
                                     HARMON
                                     3064 N 46th St
                                     Milwaukee.WI 53210




                                                                                        NON-NEGOTIABLE

  Milw Board ofSchool Directors                               Pay Group:               FSH-Loc 150 Food Serv (Hourly 191)              Business Unit:    MPSOO
  P.O.BOX2181                                                 PayBeginDate:            12/01/2019                                      Advicc«;          4775747
  Milwaukee.WI 53201                                          PayEndDate:              12/14/2019                                      AdviccDate:       12/27/2019

  Patricia A Harmon                               Depnrtment; 097-0bama S.C.T.E.                                                       TAX DATA:                   Fedcral           WI StltB
  3064 N 46th St                                  Locatlon:   School OfCareer& Tech Ed                                                 Marital Status:              Single             Single
  Milwaukee.WI 53210                              Job Tltle:  FOOD SERVICE ASSISTANT                                                   Allowances:                       I                   1
                                                  Gradc:      B5          Step;                                                        Addl. Pcl:
                                                  Pay Rate:   $13.440000 Houriy                                                        Addl. Amt:
  EmpIoyeeID: 133547                              Incr. Datc: NA


                                                                   Current                                         YTD
    Descrintion                                       Rat<?         Hours            Earnings          Hours             Earnings       Descrintion                   Current              VTD
    Regular Pay-Pen(C)                           13.440000           68.00              913.92         429.40             5,771.14      Fed Withholdng                  60.90             552.72
    RegularPay-Non Pen(0)                                                                 0.00         429.30             5,564.15      Fcd MED/EE                       13.25            173.81
    Summer SchooI-Non Pen(0)                                                              0.00           5.00                 64.70     FedOASDI/EE                     56.66             74319
    Underfill Loc ] 50 Food Srv(C)                                                        0.00           8.00                  5.60     WI Withholdng                   31 85             290.07
    Travel Mileage                                                                        0.00          12.60                  731
    Travel MiIeage-TaxabIe                                                                0.00          12.60                  0.00
    Uniform Allow-150 Food Srv                                                            0.00                               150.00
    Injury Adjustment 66%                                                                 0.00           6.00                 53.75
    (-) Pay AdjustmenffO)                                                                 0.00          -6.00                -80.64
    Emergency Days(C)                                                                     0.00           6.00                 80.64
    Scheduied Holiday(C)                                                                  0.00          12.00                161.28
    Hourly Full Pay-Pension(C)                                                            0.00           6.00                 80.64
    Sick Leave Full Pay(C)                                                                0.00          26.00               339.44
    TOTAL;                                                       68.00            913.92               946.90            12,198.01      TOTAL:                          162.66        1,759.79


    Description                                         YTD              Description                       Current                      Desuintion
    Empls' Retirement Flan-EE Paid                      246.97                                                                          Life&AD&D 10MTH




   TOTAL:                                36.56         246.97            TOTAL:                                  0.00         0.00 I    "TAXABLE


  Current                                  913.92                              877.36                               162.66                                36.56                        714.70
  YTD                                   12,198.01                           11,739.98                             1,759.79                               246.97                     10.191.25



 Start Balance                                   0.0                      40.3                   0.0                            0.0    Net Amount                                714.70
 + Eamed                                         0.0                       4.6                   0.0                            0.0
 - Taken                                         0.0                       0.0                   0.0                            0.0
 + Adjustments                                   0.0                       0,0                   0.0                            0.0
 End Balance                                     0.0                      44.9                   0.0                            0.0

MPS Pension Number:
Life to Date Hours: NA
MESSAGE; Click here ( http://mpsmke.com/fi-audhotline ) or call 414-777-7878 to report fraud waste and abuse.




                                        Case 20-23078-beh                          Doc 10           Filed 04/24/20                     Page 11 of 16
                                                                                                                                                                                                                ^

   ihv Board ofSchool Directors                                                 Date: 01/10/2020                                                                           Advicc No. 4787213
 P.0. BOX 2181
 Milwaukee.WI 53201

                                                                                                              Account Tvoe                        Account Number                         Deuosit Amount
                                                                                                              Checking                                                                                279,99
DepositAmount:                       279.99

To Thc Account Of                    PATMCIA A                                                                Total:                                                                             $279.99
                                     HARMON
                                     3064 N 46th St
                                     Milwaukec.WI 53210




                                                                                              NON-NEGOTIABLE

  Milw Board ofSchool Directors                                PayGroup:                   FSH-Loc 150 Food Serv (Hourly 191)                    Business Unit:    MPSOO
  P.O.BOX2181                                                  PayBeginDate:               12/15/2019                                            Advice»:          4787213
  Milwaukee.WI 53201                                           PayEndDate:                 12/28/2019                                            AdviccDate:       01/10/2020

  PafriciaA Harmon                                    Department: 097-0bama S.C.T.E.                                                             TAX DATA:                  Federal              WI Slate
  3064 N 46th St                                      Location:   School Of Career & Tech Ed                                                     Marital Status:                Single             Single
  Milwaukee.WI 53210                                  Job Tilte;  FOOD SERVICE ASSISTANT                                                         AIlowances:                         I                     1
                                                      Grade:      B5           Step;                                                             Addl Pct:
                                                      PayRnte:    $13.440000 Hourly                                                              Addl. Amt:
  EmployeeID: 133547                                  Incr. Date: NA


                                                                       Current                                           YTD
    Dcscripfion                                            Rat£         Hours                 irninss   Hours                                     Descrindnn                     Current                VTn
    Regular Pay-Pen(C)                                13.440000          23.80                 319.87         23.80                               Fed Withholdng                      0.00               0.00
                                                                                                                                                  Fed MED/EE                          4.64               4.64
                                                                                                                                                  Fed OASDI/EE                       19.83              19.83
                                                                                                                                                  WI Withholdng                       2.62               2,62




    TOTAL:                                                           23.80             319.87                 23.80                   319.87      TOTAL:                             27.09             27.09

                                                                                                                                                       l^lil^El]
    Descriotion                        Curregt              VTD              Descrintion                         Current               YTD        Descrintinn                      Cjiu-ent             iin
    Empls' Relirement Plan-EE Faid            12.79          12.79




    TOTAL:                                12.79             12,79            TOTAL:                                    0.00             0.00 I    'TAXABLE


  Current                                   319.87                                   307.08                                   27.09                                12.79                              279.99
  YTD                                       319.87                                   307.08                                   27.09                                12.79                              279.99
                                                                                                                'IBBI
  Start Balance                                       0.0                     44.9                      0.0                               0.0    Net Ainount                                 279.99
  + Eamed                                             0.0                      1.6                      0.0                               0.0
  - Takcn                                             00                       0.0                      0.0                               0.0
  + Adjustments                                       0.0                      0.0                      0.0                               0,0
  End Balance                                         0.0                     46.5                      0.0                               0.0

MPS Pensioii Nuinber'
Life to Date Hoiirs: NA
MESSAGE: Click liere ( iittp;//inpsiilke.com/fraiidhotline ) orcall 414-777-7878 to report fi-aiid waste aiid abuse.




                                        Case 20-23078-beh                                Doc 10           Filed 04/24/20                         Page 12 of 16
                                                                                                                                                                                                           f
  Milw Board ofSchool Directors                                               Date: 01/24/2020                                                                         Advice No. 4803163
  P.0. BOX 2181
  Milwaukee.WI 53201

                                                                                                             Account Tvoe                     Account Number                       Deoosit Amount
                                                                                                             Checking                                                                           383.13
  Deposit Amount:                    3S3.13

  To The Account Of                  PATRICIA A                                                              Total;                                                                         $383.13
                                     HARMON
                                     3064 N 46th St
                                     Milwaukee,WI 53210




                                                                                             NON-NEGOTIABLE

   Milw Board uf School Directors                               Pay Group:                  FSH-Loc 150 Food Serv (Hourly 191)               Business Unit:    MPSOO
   P.0. BOX 2181                                                Pay Begin Date;             12/29/2019                                       Adviceff:         4803163
   Milwaukcc.WI 53201                                           PayEndDate:                 01/11/2020                                       AdviceDate:       01/24/2020

   Pittricia A Harmon                              Department: 097-0bama S.C.T.E.                                                           TAX DATA:                    Federal           WI StaK
   3064 N 46th St                                  Location:   School Of Career & Tech Ed                                                   Marifal Statiis:              Single             Single
   Milwaukee,WI 53210                              Job Titlc:  FOOD SERVICE ASSISTANT                                                       Allowances:                        I                  1
                                                   Grade:      B5           Stcp:                                                           Addl. Pct:
                                                   PayRatc;    $13.440000 Hourly                                                            Addl. Amt:
   EmployeeID: 133547                              Incr. Date: NA


                                                                     Current                                          YTD
     Descripfion                                        Eatfi          Hours             Earnings           Hours              Earnings       Descrintinn                   fiirrent              VTD
     Regular Pay-Pen(C)                            13.440000               34.00           456.96           57.80                776.83       Fed Withholdng                   12.71              12.71
                                                                                                                                              Fed MED/EE                        6.62              11.26
                                                                                                                                              Fed OASDI/EE                     28.33              48.16
                                                                                                                                              WI Withholdng                     7.89              10.51




    TOTAL:                                                         34.00             456.91)                57.80                  776.83     TOTAL:                           55.55              82.64


    pescription                        Currenf            YTD              Description                         Currenf              IIC      Dcscrintion                     Current              YTD
    Empls' Rerirement PIan-EE Paid        1S.2S            31.07                                                                             Life&AD&D 10 MTH                      5.73             5.73




    TOTAL:                               18.28           31.07             TOTAL:                                   0.00             0.00    •TAXABLE

  Current                                 456.96                                   438.68                                  55.55                               18.28                            383.13
  YTD                                     776.83                                   745.76                                  82.64                               31.07                            663.12


 Start Balance                                    0.0                       46.5                      0.0                             0.0   Net Amount                                 383.13
 + Eamed                                          0.0                        2.3                      0.0                             0.0
 - Taken                                          0.0                        0.0                      0.0                             0.0
 + Adjustments                                    0.0                        0.0                      0.0                             0.0
 End Balance                                      0.0                       48.8                      0.0                             0.0
MPS Pension Number:
Life to Date Hours: NA
MESSAGE; Click here ( http://mpsmke.co]n/fi-audhotiine ) or call 4]4-777-7878 to report fraud waste and abuse.




                                      Case 20-23078-beh                               Doc 10           Filed 04/24/20                       Page 13 of 16
                                                                                                                                                                                              10

 Milw Board ofSchool Directors                                            Date: 02/07/2020                                                                     Advice No. 4814764
 P.0. BOX 2181
 Milwaukee, WI 53201

                                                                                                      Account Tvoe                    Accsunt Number                      Deposit Amount
                                                                                                      Checking                                                                    932.70
 Deposit Amount:                     932.70

 To The Account Of                   PATMCIA A                                                        Total:                                                                     $932.70
                                     HARMON
                                     3064 N 46th St
                                     Milwaukee.WI 53210




                                                                                      NON-NEGOTIABLE

   Milw Board ofSchool Dircctors                             Pay Group:              FSH-Loc 150 Food Serv (Hourly 191)              Business Unit:    MPSOO
   P.0. BOX 2181                                             Pay Begin Datc:         01/12/2020                                      Adviceff:         4814764
   Milwaukce.WI 53201                                        PayEndDatB:             01/25/2020                                      Advicc Date:      02/07/2020

   Patricia A Harmon                             Deparfment: 097-0bama S.C.T.E.                                                      TAXJMTA:                   Federal          WI State
   3064 N 46th St                                Location:   School Of Career & Tech Ed                                              Marital Status:             Single            Single
   Milwaukee,WI 53210                            Job Title;  FOOD SERVICE ASSISTANT                                                  Allowances:                      1                 1
                                                 Gnde:       B5           Step:                                                      Addl. Pct:
                                                 PnyRate:    $13.440000 Houriy                                                       Addl. Amt;
  EmployeeID: 133547                             Incr. Datc; NA


                                                                 Current                                         YTD
    Descriotion                                       Rat^         Hours             Earnings       Hours              Earnings       Descrintion                   Cuu-ent          vrn
    Regular Fay-Pen(C)                           13.440000          61.20              822.53       119.00              1,599.36      Fed Withholdng                   59.06         71.77
    Scheduled Ho]iday(C)                         13.440000           6.00               80.64         6.00                 80.64      Fed MED/EE                       13.10         24.36
    Uniform AIIow-150 Food Srv                                                         225.00                             225.00      Fed OASDI/EE                    56.00         [04.16
                                                                                                                                      WI Withholdng                   31.18          41.69




    TOTAL;                                                     67.20         1,128.17               125.00                1,905.00    TOTAL:                          159.34       241.98


    nescrintion                        Cnrrent          YTD            Descriotion                                           YTD      Descrintion                    Current         YTD
    Empls' Retirement Plan-EE Paid                                                                                                    Life&AD&DlOMTH                      0.00         5.73




    TOTAL:                               36.13         67.20           TOTAL:                                0.00             n.oo    •TAXABLE


  Current                                1,128.17                            867.04                              159.34                                36.13                       932.70
  YTD                                    1,905.00                          1,612.80                              241.98                                67.20                     1,595.82


 Start Balance
 + Eamed
 - Taken
 + Adjustments
 End Balance
MPS Pension Number:
Life to Date Hoiirs: NA
MESSAGE: Click liere ( http://mps]nke.com/fi-audhotline ) or call 414-777-7878 to report &aud waste and abuse.




                                       Case 20-23078-beh                        Doc 10            Filed 04/24/20                     Page 14 of 16
Milw Board ofSchool Directors                                           Date: 02/21/2020                                                                     Advice No. 4837877
P.0. BOX 2181
Milwaukee.WI 53201

                                                                                                      Account Tvoe                 Account Number                       Deposit AmDunt
                                                                                                      Checking                                                                       717.65
Deposit Amount:                     717.65

To The Account Of                   PATMCIA A                                                         Total:                                                                    $717.65
                                    HARMON
                                    3064 N 46th St
                                    Milwaukce, WI 53210




                                                                                     NON-NEGOTIABLE

  Milw Board ofSchool Dircctors                              Pay Group:             FSH-Loc 150 Food Serv (Hourly 191)            Business Unit:    MPSOO
  P.0. BOX 2181                                              Pay Begin Date:        01/26/2020                                    Advice tf:        4837877
  Milwaukee.WI 53201                                         Pay End Date:          02/08/2020                                    AdviceDate:       02/21/2020

  Patricia A Harmon                             Depnrtment:       097-0bama S.C.T.E.                                              TAX DATA:                   Federa]           WI Statc
  3064 N 46th St                                Location:         School OfCareer& TechEd                                         Marital Status:              Single             Single
  Milwaukcc, WI 53210                           Job Title:        FOOD SERVICE ASSISTANT                                          Allowances:                       I
                                                Grade;            B5          Step:                                               Addl. Pct
                                                PnyRate:          $13.440000 Hourly                                               Addl. Amt:
  EmployceID: 133547                            Incr. Dlte:       NA


                                                                 Current                                        YTD
    Descriotion                                       Pstp         Hours            Earnings      Hoyr^                            Dcscription                   Current              YTD
    Regular Pay-Pen(C)                          13.440000           61.20             822.53         180.20                        Fed Withholdng                   59.06            130.83
    Sick Leave Ful) Pay(C)                      13.440000            6.00              80.64           6.00                        Fed MED/EE                       13.10             37.46
    Travel Mileage                               0.575000           17.30               9.95          17.30                        Fcd OASDI/EE                     56.00            160.16
    Trave] Mileage-Taxable                                          17.30               0.00          17.30                        WI Withholdng                    31.18             72.87
    Uniform Al)ow-150Food Srv                                                           0.00
    Scheduled Holiday(C)                                                                0.00          6.00



    TOTAL:                                                   101.80            913.12             226.80              2,818.12     TOTAL:                          159.34            401.32


    Descriotion                                         VTD           Description                        riirrmt          1ID      Description                    Current              VTD
    Empls Retirement Plan-EE Paid                                                                                                  Life& AD&D 10MTH                      5.73           11.46




    TOTAL                               36.13         103.33          TOTAL:                                   0.00       0.00     •TAXABLE


  Current                                 913.12                            867.04                               159.34                              36.13                        717.65
  YTD                                   2.818.12                          2,479.84                               401.32                             103.33                      2,313.47



 Start Balance                                  0.0                    53.3                    0.0                          0.0   Net Amount                                717.65
 + Eamed                                        0.0                     4.5                    0.0                          0.0
 - Taken                                        0.0                     6.0                    0.0                          0,0
 + Adjustments                                  0.0                     0.0                    0.0                          0,0
 End Balance                                    0.0                    51.8                    0,0                          0.0

MPS Peiision Number:
Life to Date Hours: NA
MESSAGE: Click here ( http://mpsmke.com/fi-audhotline ) or caf! 414-777-7878 to report fraud waste and abuse.




                                       Case 20-23078-beh                        Doc 10           Filed 04/24/20                   Page 15 of 16
 Milw Board of School Directors                                               Date: 03/06/2020                                                                        Advice No. 4843044
 P.0. BOX 2181
 Milwaukee.WI 53201

                                                                                                           Account Tvue                     Account Number                       Deoosit Amount
                                                                                                           Checking                                                                           367.02
 Deposit Amount:                     367.02

 To The Account Of                   PATRICIA A                                                            Total:                                                                         $367.02
                                     HARMON
                                     3064 N 46th St
                                     Milwaukee.WI 53210




                                                                                          NON-NEGOTIABLE

  Milw Board ofSchooI Directors                                Pay Group:                FSH-Loc 150 Food Serv (Hourly 191)                Business Unit:    MPSOO
  P.0. BOX 2181                                                Pay Begin Date:           02/09/2020                                        Advice (f:        4843044
  Milwaukee.WI 53201                                           Pay End Date:             02/22/2020                                        Advice Date:      03/06/2020

  Patricia A Harmon                                Department:        097-0bama S.C.T.E.                                                   TAX DATA:                   Fcderal           WI State
  3064 N 46th St                                   Location:          School OfCareer & Tech Ed                                            Marital Sfatus;              Single             Single
  Milwaukee.WI 53210                               Job Title:         FOOD SERVICE ASSISTANT                                               Allowances:                       I                  1
                                                   Grade:             B5           Stfp:                                                   Addl. Pct:
                                                   Pay Rate:          $ 13.440000 Hourly                                                   Addl. Amt:
  EmployeeID: 133547                               Incr. Date:        NA

                                                                     Current         ——
                                                                                    ———
                                                                                      YTD
    Description                                         Rate          Hopfs              Earninm          Hours            Earnings         Description                   Current              YTD
    Regular Pay-Pen(C)                             13.440000           20.90               280.90         201.10            2,702.79        Fed Withholdng                   10.65            141.48
    Sict: Leave Full Pay(C)                        13.440000           11.50               154.56          17.50              23520         Fed MED/EE                        6.31             43.77
    Travel Mileage                                                                           0.00          17.30                9.95        Fed OASDI/EE                    27.00             187.16
    Trave! Mileage-Taxable                                                                   0.00          17.30                0.00        WI Withholdng                     7.06             79.93
    Uniform Allow-150 Food Srv                                                               0.00                             225.00
    Sdieduled Holiday(C)                                                                     0.00           6.00               80.64




    TOTAL:                                                         32.40            435.46                259.20               3,253.58     TOTAL:                           51.02            452.34


    Description                        Current            YTD              Description                                            YTD       Descrintion                    Current             VTD
    Empls' Retirement Plan-EE Paid         17.42          120.75                                                                            Life&AD&DlOMTH                       0.00           11.46




    TOTAL:                                17.42          120.75            TOTAL:                                   0.00           0.00     •TAXABLE


  Current                                  435.46                                418.04                                51.02                                  17.42                        367.02
  YTD                                    3,253.58                              2,897.88                               452.34                                 120.75                      2,680.49



  Start Balance                                    0.0                      51.8                    0.0                              0.0   Net Amount                                367.02
  + Eamed                                          0.0                       2.2                    0.0                              0.0
  - Taken                                          0.0                      11.5                    0.0                              0.0
  +Adjustments                                     0.0                       0.0                    0.0                              0.0
  End Balance                                      0.0                      42.4                    0.0                              0.0

MPS Pension Number:
Life to Date Hours: NA
MESSAGE; Click here ( http://mpsmke.com/fraudhotline ) or call 414-777.7878 to report fi-^ud waste and abuse.




                                        Case 20-23078-beh                            Doc 10           Filed 04/24/20                       Page 16 of 16
